           Case 1:14-vv-00907-PEC Document 164 Filed 08/05/21 Page 1 of 3




In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
ANNE ABBOTT,                        *
on behalf of her minor child, R.A., *
                                    *              No. 14-907V
                   Petitioner,      *              Special Master Christian J. Moran
                                    *
v.                                  *              Filed: July 19, 2021
                                    *
SECRETARY OF HEALTH                 *              Stipulation; measles-mumps-rubella
AND HUMAN SERVICES,                 *              (“MMR”) vaccine; encephalitis.
                                    *
                                    *
                   Respondent.      *
******************** *

Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioner;
Ida Nassar, United States Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On July 13, 2021, the parties filed a joint stipulation concerning the petition
for compensation filed by Anne Abbott on September 26, 2014. In the petition,
petitioner alleged that the measles-mumps-rubella (“MMR”) vaccine, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a), and
which R.A. received on June 12, 2012, caused R.A. to suffer from encephalitis.
Petitioner also notes that R.A. received a diphtheria-tetanus-acellular pertussis
vaccine the same day. Petitioner further allege that R.A. suffered the residual
effects of this injury for more than six months. Petitioner represent that there has
been no prior award or settlement of a civil action for damages on R.A.’s behalf as
a result of R.A.’s condition.

       1 The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
           Case 1:14-vv-00907-PEC Document 164 Filed 08/05/21 Page 2 of 3




     Respondent denies that the vaccines either caused R.A. to suffer from
encephalitis or any other injury or her current condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       a. A lump sum payment of $622,315.00, which amount represents
          compensation for first-year life care expenses ($22,315.85) and
          combined lost future earnings and pain and suffering ($600,000.00),
          in the form or a check payable to petitioner as guardian//conservator
          of the estate of R.A. for the benefit of R.A. No payments shall be
          made until petitioner provides respondent with documentation
          establishing that she has been appointed as guardian/conservator of
          R.A.’s estate;

       b. A lump sum payment of $33,092.64, which amount represents
          compensation for past unreimbursable expenses, in the form of a
          check payable to petitioner, Anne Abbott; and

       c. An amount sufficient to purchase the annuity contract described in
          paragraph 10 of the stipulation, paid to the life insurance company
          from which the annuity will be purchased.

            These amounts represent compensation for all damages that would
            be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment according to this decision and the attached
stipulation.2




       2  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:14-vv-00907-PEC Document 164 Filed 08/05/21 Page 3 of 3




IT IS SO ORDERED.

                                  s/Christian J. Moran
                                  Christian J. Moran
                                  Special Master




                              3
